NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10378

                Plaintiff-Appellee,             D.C. No. 2:12-cr-00185-TLN-3

 v.
                                                MEMORANDUM*
ROBERT CARRILLO, AKA Robert
Carillo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Robert Carrillo appeals interlocutorily the district court’s order denying his

motion to enjoin prosecution or dismiss the indictment for violation of a

congressional appropriations rider, which he contends prohibits the Department of

Justice from spending funds to prosecute him. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1292(a)(1). See United States v. McIntosh, 833 F.3d 1163, 1170-72 (9th

Cir. 2016).

      Pursuant to Anders v. California, 386 U.S. 738 (1967), Carrillo’s counsel

has filed a brief stating that there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided Carrillo the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on appeal. See United

States v. Evans, 929 F.3d 1073, 1077 (9th Cir. 2019) (to enjoin a marijuana

prosecution, defendant must show “that it is more likely than not that the state’s

medical-marijuana laws completely authorized [his] conduct” (internal quotations

omitted)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    18-10378